DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to an Invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.

Allowable Subject Matter
Claims 1-3, 5-8, 10-15, 17-19 and 21-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a gas sampling catheter comprising a plurality of individual sensor elements separated by gaps between each of the elements, each one element configured to detect one or more analytes of a gaseous sample drawn from an inside of the patient, and where (inter alia) the catheter does not include porous membrane disposed over the gas flow channel.  The closest art of record, notably Fiddian, does not anticipate nor make obvious the claimed sampling catheter specifically not having a porous membrane disposed over the gas flow channel — nor is such a feature otherwise suggested in the state of the pertinent art at the time of filing. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BENJAMIN S MELHUS/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791